Citation Nr: 0800055	
Decision Date: 01/02/08    Archive Date: 01/09/08

DOCKET NO.  06-17 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for right hand 
arthritis.

3.  Entitlement to service connection for bilateral carpal 
tunnel syndrome.

4.  Entitlement to left thumb tenosynovitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty in the 
Army from December 1984 to October 1987.  The veteran also 
served in the United States Naval Reserves from February 1982 
to November 1983 and in the United States Army Reserves from 
November 1983 to December 1984 and again from December 1984 
to February 2005 with various periods of active duty for 
training (ACDUTRA).

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  The veteran had a hearing before 
the Board in August 2007 and the transcript is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on her part.


REMAND

The veteran alleges her hypertension was first diagnosed in 
1984 while she was on active duty.  She further alleges her 
orthopedic disabilities were diagnosed around 2000 and are 
the result of her administrative duties during her work in 
the Army, Naval Reserves and Army Reserves.  Specifically, 
the veteran maintains that her job in the military for over 
two decades involved primarily typing, which is responsible 
for her carpal tunnel syndrome, arthritis and tenosynovitis.  

To the extent she is alleging that any of her current 
conditions are a result of an injury or disease diagnosed and 
treated during her time in the Naval or Army Reserves, the 
Board notes that only "veterans" are entitled to VA 
compensation under 38 U.S.C.A. §§ 1110 and 1131. 

To establish status as a "veteran" based upon a period of 
active duty for training (ACDUTRA), a claimant must establish 
that she was disabled from a disease or injury incurred or 
aggravated in line of duty during that period of ACDUTRA.  38 
C.F.R. § 3.1(a), (d); Harris v. West, 13 Vet. App. 509, 511 
(2000); Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  The 
fact that a claimant has established status as a "veteran" 
for purposes of other periods of service (e.g., the veteran's 
period of active duty in the Army) does not obviate the need 
to establish that the claimant is also a "veteran" for 
purposes of the period of ACDUTRA where the claim for 
benefits is premised on that period of ACDUTRA.  Mercado-
Martinez v. West, 11 Vet. App. 415, 419 (1998).

The term "active military, naval, or air service" includes: 
(1) active duty; (2) any period of ACDUTRA during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in the line of duty; and (3) 
any period of INACDUTRA during which the individual concerned 
was disabled or died from an injury incurred or aggravated in 
the line of duty. 38 U.S.C.A. § 101(2), (24); 38 C.F.R. § 
3.6(a).

The claimant in this case is a "veteran" based on her active 
duty service from December 1984 to October 1987 and any 
active duty training periods while she was in the Naval 
Reserves of Army Reserves from 1982 to 1984 and again from 
1987 to 2005.  Therefore, she is entitled to "veteran" status 
and the full benefit of VA resources for any compensation 
claim based on those periods of service.  However, to the 
extent any of her claims are not based on those periods of 
service, but on her period of inactive service, the claims 
must fail.  In order for the appellant to achieve "veteran" 
status and be eligible for service connection for disability 
claimed during her inactive service, the record must 
establish that she was disabled during active duty for 
training due to a disease or injury incurred or aggravated in 
the line of duty or she was disabled from an injury incurred 
or aggravated during inactive duty training.  See Mercado- 
Martinez v. West, 11 Vet. App. 415, 419 (1998); Paulson v. 
Brown, 7 Vet. App. 466, 470 (1995); Biggins v. Derwinski, 1 
Vet. App. 474, 478 (1991).

Here, the record does not make clear what the veteran's 
specific ACDUTRA/INACDUTRA dates are other than a print out 
sheet provided by the veteran indicating anywhere from 15 to 
50 days of ACDUTRA per year during her time in the Naval and 
Army Reserves. 

Additionally, the veteran alleges she received treatment in 
the Reserves as early as 1982 at Winston-Salem, South 
Carolina and Salisbury, North Carolina.  The claims file 
currently contains sparse records from Winston-Salem from 
1986 to 1989.  Federal records are considered part of the 
record on appeal since they are within VA's constructive 
possession.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  
Accordingly, the RO should make efforts to confirm the 
veteran's Naval and Army Reserves service dates, to include 
all periods of ACDUTRA and INACDUTRA and obtain any missing 
medical records from 1982 to the present because the file may 
not be currently complete.  

The veteran was afforded a VA examination regarding her 
orthopedic conditions in October 2006.  The veteran alleges 
the examination is inadequate because the examiner did not 
fully understand the scope of the veteran's military service.  
The Board agrees.  The examiner noted the veteran's Army 
service as well as the veteran's contention that she was in 
the Reserves until 2004, but did not fully appreciate whether 
her conditions where incurred during active duty, ACDUTRA or 
INACDUTRA.  The Board does not conclude the examiner did not 
review the file, but rather that no such records were in the 
file to review.  The examiner's opinion, therefore, may be 
premised on incorrect factual assumptions and therefore 
cannot support a decision here.  See Reonal v. Brown, 5 Vet. 
App. 458, 460-61 (1993).

The Board further notes that no VA examination was afforded 
to the veteran regarding her hypertension claim.  The veteran 
is entitled to a VA examination to assess the likelihood that 
any of her conditions were incurred in or aggravated by any 
of her confirmed periods of active service, ACDUTRA or 
INACDUTRA.  
As you appeared at a hearing before a Veterans Law Judge 
(VLJ) other than the VLJ signing this remand, be advised that 
if your case is returned to the Board, it will be reassigned 
to the VLJ who conducted your hearing.

Accordingly, the case is REMANDED for the following action:

1.  Confirm the veteran's Naval Reserves 
and Army Reserves service dates, to 
include periods of ACDUTRA and INACDUTRA 
and obtain any missing medical records 
from the Naval Reserves, Army Reserves, 
National Personnel Records Center (NPRC) 
or any other appropriate agency for her 
Reserves service.  All efforts to obtain 
these records should be fully documented, 
and the Naval Reserves, Army Reserves or 
NPRC must provide a negative response if 
records are not available.

2.	Obtain VA treatment records from the 
following facilities:
*	VAMC in Winston-Salem, South 
Carolina from 1982 to the present;
*	VAMC in Salisbury, North Carolina 
from 1982 to the present; and
*	VAMC in Columbia, South Carolina 
from May 2006 to the present.

3.  After the above records are obtained, 
to the extent available, schedule the 
veteran for appropriate VA examinations 
for the claimed hypertension, right hand 
arthritis, bilateral carpal tunnel 
syndrome and left thumb tenosynovitis to 
determine the nature and likely etiology 
of any and all cardiovascular disease and 
bilateral hand conditions found.  The 
examiner must specifically render an 
opinion as to each of the following:

*	Whether the veteran's hypertension 
was (1) incurred in active duty; 
or (2) incurred in or aggravated 
beyond the natural progression of 
the disease during any period of 
ACDUTRA in the line of duty; and
*	Whether any of the veteran's 
bilateral hand conditions were (1) 
incurred in active duty; (2) 
incurred in or aggravated beyond 
the natural progression of the 
injuries during any period of 
ACDUTRA in the line of duty; or 
(3) incurred in or aggravated 
beyond the natural progression of 
the injuries during any period of 
INACDUTRA in the line of duty. 

The claims folder must be reviewed by the 
examiner and the examiner should provide a 
complete rationale for any opinion given 
without resorting to speculation resolving 
all conflicting medical opinions, 
especially that of the previous VA 
examination. 

It would be helpful if the examiner 
would use the following language, as 
may be appropriate:  "more likely than 
not" (meaning likelihood greater than 
50%), "at least as likely as not" 
(meaning likelihood of at least 50%), 
or "less likely than not" or 
"unlikely" (meaning that there is a 
less than 50% likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it 
means that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor 
of that conclusion as it is to find 
against it.  

4.  The RO should then readjudicate the 
veteran's claims.  If the claims remain 
denied, issue a supplemental statement of 
the case (SSOC) to the veteran and her 
representative, and they should be given an 
opportunity to respond, before the case is 
returned to the Board.

The purposes of this remand are to complete the record, and 
to ensure due process. The veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of her 
claims.  Her cooperation in VA's efforts to develop her 
claims is both critical and appreciated.  The veteran is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

The claims must be afforded expeditious treatment.



_________________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 and Supp. 2007), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2007).

